Citation Nr: 0940048	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  06-29 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for varicose veins of the right lower extremity prior 
to October 3, 2007; and in excess of 20 percent thereafter.

2.  Entitlement to a disability rating in excess of 10 
percent for varicose veins of the left lower extremity prior 
to October 3, 2007; and in excess of 20 percent thereafter.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from December 1975 to 
January 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
aspect of the Veteran's increased rating claim as to 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to October 3, 2007, the evidence of record is in 
equipoise that the Veteran's varicose veins of the right 
lower extremity were productive of no more than persistent 
edema, incompletely relieved by elevation of the extremity, 
with or without beginning stasis pigmentation or eczema.  
This disability is not productive of an extraordinary 
disability picture.

2.  As of October 3, 2007, the evidence of record establishes 
that the Veteran's varicose veins of the right lower 
extremity are productive of persistent edema and stasis 
pigmentation, with our without intermittent ulceration, but 
not persistent edema or subcutaneous induration, stasis 
pigmentation or eczema and persistent ulceration, or massive 
board-like edema.  This disability is not productive of an 
extraordinary disability picture.

3.  Prior to October 3, 2007, the evidence of record is in 
equipoise that the Veteran's varicose veins of the left lower 
extremity were productive of no more than persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  This 
disability is not productive of an extraordinary disability 
picture.

4.  As of October 3, 2007, the evidence of record establishes 
that the Veteran's varicose veins of the left lower extremity 
are productive of persistent edema and stasis pigmentation, 
with our without intermittent ulceration, but not persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema and persistent ulceration, or massive board-like 
edema.  This disability is not productive of an extraordinary 
disability picture.


CONCLUSIONS OF LAW

1.  Prior to October 3, 2007, the criteria for a disability 
rating of 20 percent, but no higher, for varicose veins of 
the right lower extremity were met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 4.104, 
Diagnostic Code 7120 (2009).

2.  As of October 3, 2007, the criteria for a disability 
rating of 40 percent, but no higher, for varicose veins of 
the right lower extremity are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 4.104, 
Diagnostic Code 7120 (2009).



3.  Prior to October 3, 2007, the criteria for a disability 
rating of 20 percent, but no higher, for varicose veins of 
the left lower extremity were met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 4.104, 
Diagnostic Code 7120 (2009).

4.  As of October 3, 2007, the criteria for a disability 
rating of 40 percent, but no higher, for varicose veins of 
the left lower extremity are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 4.104, Diagnostic Code 
7120 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

For a claim seeking increased compensation for an already 
service-connected disability, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that he/she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment in order to substantiate the claim.  
Vazquez-Flores, 22 Vet. App. 37 (2008).  VA must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Id.

It is noted that, on September 4, 2009, the Federal Circuit 
vacated and remanded Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), and Schultz v. Peake, No. 03-1235, 2008 WL 2129773, 
at 5 (Vet. App. Mar. 7, 2008).  Specifically, the Federal 
Circuit concluded that "the notice described in 38 U.S.C. 
§ 5103(a) need not be Veteran specific."  In addition, the 
Federal Circuit determined that "while a Veteran's 'daily 
life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper claim adjudication."  Thus, 
the Federal Circuit held, "insofar as the notice described 
by the Veterans Court in Vazquez-Flores requires the VA to 
notify a Veteran of alternative diagnostic codes or potential 
'daily life' evidence, we vacate the judgments."

In this case, notice was initially sent to the Veteran in 
April 2003, prior to the initial adjudication of her claims, 
that informed her of what evidence was required to 
substantiate the claims and of her and VA's respective duties 
for obtaining evidence.  
The Board acknowledges that this notice letter did not fully 
meet the requirements set forth in Vazquez-Flores and is not 
sufficient as to content and timing, creating a presumption 
of prejudice to the Veteran.  However, content-compliant 
notice was provided to the Veteran in May 2008, and her 
claims were subsequently adjudicated in August 2008.  Thus, 
the Board finds that any deficiency as to timing has been 
cured.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (defects in timing of notice may be cured by affording 
the Veteran appropriate notice and subsequent adjudication).  
The Board may therefore proceed to adjudicate the Veteran's 
claims without prejudice to her.

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence.

The duty to assist includes providing the Veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The Veteran was afforded VA examinations in 
April 2003 and April 2008.  In addition, a medical opinion 
was obtained in July 2008.  Significantly, the Board observes 
that she does not report that her disabilities have worsened 
since she was last examined, and thus a remand is not 
required solely due to the passage of time.  See Palczewski 
v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-
95 (1995), 60 Fed. Reg. 43186 (1995).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran.  Additional efforts to assist 
or notify her would serve no useful purpose.  Therefore, she 
will not be prejudiced as a result of the Board proceeding to 
the merits of her claims. 




II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the Veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the Veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran was granted service connection for varicose veins 
of the bilateral lower extremities in an April 1997 rating 
decision, which were initially evaluated as noncompensable.  
In May 2002, the Veteran filed a claim for an increased 
disability rating for her service-connected varicose veins of 
the bilateral lower extremities, which the RO initially 
denied in the January 2004 rating decision.  However, in a 
July 2006 rating decision, the RO granted an increase to 10 
percent for each lower extremity effective June 21, 2001 (the 
date VA treatment records showed an increase was factually 
ascertainable under 38 C.F.R. § 3.157).  In addition, in a 
March 2008 rating decision, the RO granted a 20 percent 
disability rating for each lower extremity effective October 
3, 2007 (the date a private physician's record shows an 
increase in severity).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure an accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
staged ratings are appropriate for an increased rating claim 
whenever the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Veteran's varicose veins of the bilateral lower 
extremities have been evaluated using the rating criteria set 
forth in Diagnostic Code 7120.  Diagnostic Code 7120 
provides, with the following findings attributed to the 
effects of varicose veins, a noncompensable rating where 
there are asymptomatic palpable or visible varicose veins; a 
10 percent disability rating when there is intermittent edema 
of the affected extremity or aching and fatigue in leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery; a 20 
percent disability rating for persistent edema that is 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema; a 40 percent 
rating when there is persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration; a 60 
percent rating when there are symptoms of persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration; and, finally, a 100 percent rating 
when the varicose veins are productive of massive board-like 
edema with constant pain at rest.  38 C.F.R. § 4.104 
Diagnostic Code 7120.  

A note following Diagnostic Code 7120 provides that the 
foregoing evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, each  
involved extremity is to be evaluated separately and the 
ratings combined (under 38 C.F.R. § 4.25), using the 
bilateral factor (38 C.F.R. § 4.26), if applicable.   Id.

The Board has reviewed all the evidence of record, which 
consists of the Veteran's statements; the reports of the VA 
examinations conducted in April 2003 and April 2008; the 
report of a private medical examination dated in October 
2007; and VA and private treatment records June 2000 to July 
2008.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in 
the case.  The Board will summarize the relevant evidence 
where appropriate.

The VA and non-VA treatment records available show that, in 
September 2001, the Veteran had superficial thrombophlebitis 
of the right lower extremity and she was provided with 
support hose by VA.  In April 2002, the Veteran suffered a 
deep venous thrombosis (i.e., blood clot) behind her left 
knee.  The Board notes, however, that the medical records 
clearly indicate that this was not caused by her service-
connected varicose veins, but by a congenital protein S 
deficiency.  (See VA treatment records from April 2002 
through November 2002, VA examination report from April 2003, 
and VA medical opinion obtained in July 2008.)  In the July 
2008 medical opinion, the examiner who conducted the April 
2008 VA examination in April 2008 opined that the Veteran's 
deep vein thrombosis (DVT) was most likely secondary to or 
related to the disorder protein S deficiency, which is an 
inherited blood clotting disease.  Thus the deep vein 
thrombosis is less likely as not related to varicose veins as 
these involve the superficial venous system, not the deep 
venous system that the DVT involved.  Thus, the Board will 
not consider the symptoms related to the DVT the Veteran 
suffered in the left lower extremity in evaluating her 
service-connected varicose veins of that extremity.

VA and private treatment records prior to April 2002 fail to 
show any significant complaints relating to the Veteran's 
varicose veins, except for the episode of acute phlebitis in 
the right lower extremity in September 2001.  Subsequent 
treatment records through April 2003 do not show any 
complaints related to lower extremity symptoms except for 
those that were related to the DVT of the left lower 
extremity in April 2002.  

In April 2003, the Veteran underwent a VA examination.  At 
that time, she reported that her doctor told her she is not 
to sit, stand or be mobile with weight bearing for prolonged 
periods of time.  She denied any ulcers of the lower 
extremities, but did report lower extremity fatigability and 
weakness.  She also reported that she has edema to the lower 
extremities minimized by elevation.  She referred having worn 
Jobst stockings daily for one year.  She also stated she has 
lower leg discoloration, right greater than left.  On 
physical examination, there was mild ankle edema.  She had 
blue small spider veins and other matted areas of superficial 
non-raised spider veins that were tender to palpation.  She 
also had spider veins to the medial ankle.  There was no 
edema, increased warmth or ulceration to the area of the 
lower legs.  She had mild hyperpigmentation to the lower 
extremities, right greater than left.  Lower extremity 
extension strength was 5/5 with stated pain to the anterior 
and medial lower extremity on resistance, but all other 
strength testing was normal.  She walked heel walk with 
slight difficulty with stated pain to the rear of the lower 
leg.  Toe walk was normal.  Tandem walk was slightly unsteady 
after the third step only.  Romberg was negative.  Deep knee 
bend was to 80 degrees with stated pain to the bilateral 
lower extremities.  She had normal gait, coordination, and 
sensation.  The assessment was bilateral varicose veins and 
protein S deficiency status post DVT not related to varicose 
veins.

At a VA follow up in June 2004, it was noted that the Veteran 
has a history of chronic daily bilateral lower extremity pain 
rated a six on the pain scale from thrombophlebitis.  In 
review of systems, the Veteran reported that the pain from 
her varicose veins is getting worse and is chronic.  
Occasionally she will have numbness in her legs.  Her 
bilateral lower extremities and ankles will swell on occasion 
for which she wears compression hose.  She also reported that 
her ankles are discolored from past swelling, and she bruises 
easily.  Physical examination demonstrated mild non-pitting 
edema of the extremities with ecchymosis on legs and arms.  

A July 2004 letter from the Veteran's VA treating physician 
indicates that the Veteran has a history of DVT, depression, 
varicose veins and chronic sinusitis.  She takes Celexa, 
Tylenol and occasionally Tylenol #3 if her pain in her legs 
becomes severe.  She wears ted hose and has chronic problems 
with thrombophlebitis.  The pain in her legs is getting 
progressively worse.  This physician furthermore stated that 
all the years of running, jumping and marching, as well as 
other physical training activities, in the military 
undoubtedly played a role in the chronic pain the Veteran now 
suffers, as well as the worsening of her varicose veins 
condition.

Subsequent treatment records from March 2005 to July 2008 
demonstrate the Veteran's continued complaints of pain in her 
bilateral lower extremities ranging from 5 to 7 out of 10.  
Also, she had a flare up of superficial phlebitis in the left 
lower extremity in December 2005, which resolved with 
antibiotics.  These treatment records also indicate that, 
generally, she has no clubbing, claudication or edema of the 
lower extremities although they do note physical examination 
was positive for varicose veins.  They also show the Veteran 
has had no further episodes of DVTs since April 2002.  

In support of her claim, the Veteran submitted the 
examination of a private physician dated October 3, 2007.  
This physician noted her history in the military of having 
varicose veins as well as her history of phlebitis in 
September 2001 and DVT in April 2002.  Her current complaints 
included a moderate amount of pain in both calves, with 
marked amount of pain some days usually associated with her 
standing and trying to go to the store or do housework.  She 
said, when this happens, she will have to get in the recliner 
and elevate her legs for many hours or days to try to relieve 
the swelling in her calves.  She reported continuing to wear 
support hose since April 2002; however, they do not control 
the edema and swelling in her feet.  She also reported skin 
changes in her leg with darkening of the skin and roughening 
of the inner aspect of her left ankle, sometimes with oozing.  
She denied having any oozing from her lower legs.  Physical 
examination demonstrated the Veteran had obvious significant 
edema from the calves down into the ankles.  There were skin 
changes on both lower extremities with darkening, 
hypopigmentation and roughening of the skin of the inner 
aspect of the ankles, much more in the left ankle.  The left 
ankle was almost ready to begin oozing and develop an ulcer 
(although there was no ulcer yet).  There was tenderness of 
the calves with increased pain on dorsiflexion of the foot.  
There was normal sensation in both feet; however, it was 
difficult to feel the posterior tibial pulses because of 
edema in the lower extremities.  The diagnosis was bilateral 
venous insufficiency in the lower legs caused by prolonged 
standing and marching in the Army.  

The Veteran underwent a second VA examination in April 2008.  
At that time, she reported leg pain, swelling and throbbing 
with trouble walking that has become progressively worse.  
She reported taking Tylenol #3 for severe pain and regular 
Tylenol for moderate pain, elevation of the legs when they 
are swollen and using bilateral compression hose.  Medical 
history was positive for varicose veins or post-phlebitic 
syndrome involving the left and right upper legs.  Edema, 
skin discoloration and pain were noted to be present and 
persistent with pain occurring at rest and being constant.  
She reported having aching, fatigue, throbbing and heavy 
feeling in the lower extremities after prolonged walking or 
standing not relieved by elevation or compression hose.  The 
presence of ulceration, however, was denied.  Physical 
examination of the lower extremities revealed there was 
board-like edema that was not massive.  There was also stasis 
pigmentation from the mid-lower leg extending to the ankle 
noted to be worse on the left than the right.  The lower legs 
were tender to palpation, but without heat.  No ulceration 
was present.  There were multiple (too many to count) 
superficial small varicosities from the foot dorsal surface 
extending upward around the ankle anterior and posterior.  
The varicosities continue upward on the leg front and back on 
the lower leg up approximate three to four centimeters above 
the knee.  The assessment was varicose veins of the bilateral 
lower extremities.  It was noted that they moderately affect 
the Veteran's ability to do chores, recreation, travel, bathe 
and groom.  They also severely affect her ability to exercise 
and prevent her from shopping as she has to stop and go home 
because of pain in the legs.  She needs frequent help from 
her spouse for household chores while she is 
resting/elevating her legs.  

In a July 2008 addendum, the examiner opined that the current 
findings can be separated for evaluation purposes.  He stated 
that varicose veins, involving the superficial veins such as 
the Veteran's, can sometimes become painful and inflamed.  
The poor vein circulation can also give rise to edema, which 
in turn, if chronic, can give rise to certain problems with 
the skin as mentioned in the prior exam.  Conversely, 
symptoms secondary to a blood clot usually present 
differently, although the pain and swelling in the leg can be 
a common complaint.  A DVT, however, can present with more 
significant swelling, pain and redness in the area of the 
blood clot.  The examiner noted that, per the latest primary 
care note, the Veteran has not suffered from repeat problems 
with blood clots in the legs.

After considering all the evidence, the Board finds that, 
prior to October 3, 2007, the evidence is in equipoise as to 
whether the Veteran had persistent edema or the beginning of 
stasis pigmentation in both lower extremities consistent with 
the criteria for a 20 percent disability rating.  Although 
the VA treatment records often show no edema of the lower 
extremities, the April 2003 VA examination report showed mild 
ankle edema (although none of the lower leg) not apparently 
relieved by elevation or compression stockings (the Veteran 
reported that elevation "minimizes" the edema).  
Furthermore, she has been treated for multiple episodes of 
phlebitis in both lower extremities due to venous 
insufficiency.  (See VA treatment records for September 2001, 
June 2005 and December 2005.)  Finally, although the 
treatment notes surrounding the April 2002 DVT indicate there 
was color changes of the left lower extremity, the April 2003 
VA examiner noted that there was mild hyperpigmentation of 
the lower extremities, but the right was greater than the 
left (the opposite of what one would think if the 
hyperpigmentation in the left lower extremity was due to the 
DVT rather than the service-connected varicose veins).  

Given this contradictory evidence, the Board resolves 
reasonable doubt in favor of the Veteran and finds that the 
symptoms of her service-connected varicose veins in each 
lower extremity were consistent with the criteria for a 20 
percent disability rating under Diagnostic Code 7120 (i.e., 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema).  A higher disability rating is not warranted because 
this evidence fails to establish that the Veteran had 
persistent edema and stasis pigmentation or eczema with or 
without ulceration.  The medical evidence at most shows that 
the stasis pigmentation of the Veteran's bilateral lower 
extremities was just beginning and there was clearly no 
ulceration of the lower extremities. 

The first evidence establishing persistent stasis 
pigmentation is the October 3, 2007, private medical 
examination report, which revealed there was significant 
edema of the bilateral lower extremities with not only 
discoloration but also roughening of the skin of the inner 
aspects of the ankles with an ulcer developing on the left 
ankle.  Based upon this evidence and the subsequent April 
2003 VA examination findings, the Board concludes that the 
symptoms related to the Veteran's service-connected varicose 
veins are consistent with the criteria for a 40 percent 
disability rating per lower extremity.  In other words, the 
evidence establishes that the Veteran has persistent edema 
and stasis pigmentation with or without ulceration.  A higher 
disability rating is not warranted because, although the 
October 3, 2007, examination report shows the onset of an 
ulcer on the Veteran's left ankle, the overall medical 
evidence fails to establish that there is persistent 
ulceration, which is a criterion needed for a 60 percent 
disability rating.  Moreover, the evidence does not establish 
that there is massive board-like edema.  Although the April 
2003 VA examiner stated that there was board-like edema, he 
denied that it was "massive."  In rendering this decision, 
the Board has taken into consideration the fact that, 
although the Veteran had a DVT of the left lower extremity in 
April 2002, there has been no reoccurrence since then.  Thus, 
the Board has resolved all reasonable doubt that the 
Veteran's current symptoms are solely due to her service-
connected varicose veins.

Finally, the Board must consider whether referral is 
warranted for extraschedular consideration under 38 C.F.R. § 
3.321(a).  In the exceptional case, to accord justice, where 
the schedular evaluations are found to be inadequate, the 
Secretary is authorized to approve, on the basis of the 
criteria set forth in 38 C.F.R. § 3.321(b)(1), an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.  The 
Veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. §  4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995). 

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).   

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  First, it must be determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that disability are 
inadequate.  In other words, whether the disability picture 
presented in the record is adequately contemplated by the 
rating schedule.  In doing so, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for this disability.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.   

As the Board finds that the Veteran's disability picture is 
adequately contemplated by the rating schedule, the 
preponderance of the evidence is against referral of the 
Veteran's claim for extraschedular consideration.  As 
discussed above, the symptoms of the Veteran's service-
connected varicose veins meet the rating criteria set forth 
in Diagnostic Code 7120 for the next higher disability 
rating.  There are no signs or symptoms of the Veteran's 
disabilities that would take her disability picture outside 
of the scope of the rating criteria.  Thus, her disability 
picture presented in the record is adequately contemplated by 
the rating schedule, and referral for extraschedular 
consideration is not warranted.  

For the foregoing reasons, the Board finds that a 20 percent 
disability rating, but no higher, for each lower extremity is 
warranted from June 21, 2001, until October 3, 2007, when the 
evidence establishes that the criteria for a 40 percent 
disability rating, but no higher, for each lower extremity is 
warranted.
 

ORDER

Entitlement to a disability rating of 20 percent, but no 
higher, for varicose veins of the right lower extremity is 
granted for the period of June 21, 2001, to October 2, 2007, 
subject to controlling regulations governing the payment of 
monetary benefits.

Entitlement to a disability rating of 40 percent, but no 
higher, for varicose veins of the right lower extremity is 
granted as of October 3, 2007, subject to controlling 
regulations governing the payment of monetary benefits.

Entitlement to a disability rating of 20 percent, but no 
higher, for varicose veins of the left lower extremity is 
granted for the period of June 21, 2001, to October 2, 2007, 
subject to controlling regulations governing the payment of 
monetary benefits.

Entitlement to a disability rating of 40 percent, but no 
higher, for varicose veins of the left lower extremity is 
granted as of October 3, 2007, subject to controlling 
regulations governing the payment of monetary benefits.


REMAND

The Board finds that the issue of whether there is 
entitlement to a TDIU is inextricably intertwined with the 
above-awarded disability rating.  Thus, the Board cannot 
address this in the first instance and must remand for the 
Agency of Original Jurisdiction to address.

Accordingly, this case is REMANDED for the following:

After conducting all necessary 
development, adjudicate the TDIU aspect 
of the Veteran's claim for increased 
disability ratings for her service-
connected varicose veins.  If such 
action does not resolve the claim, a 
Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  An appropriate period 
of time should be allowed for response.  
Thereafter, this claim should be 
returned to this Board for further 
appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


